On Motion for Rehearing
HYDE, J.
Appellant misconstrues our opinion as holding that a person cannot be'removed from the'public assistance rolls upon a certificate of capacity to perform a gainful activity. What we said on this subject applied to the admissibility of such a certificate as. evidence' in a hearing on an appeal from the action of the Director of Welfare removing a person from the rolls. It has no application whatever to", administrative action by the Director of Welfare in removing a person from the rolls. Of course, the Director of Welfare may and should frequently have all recipients'of public assistance investigated, and-act in accordance with his judgment upon the facts disclosed by such investigation. (Sec. 208.130.) If there is no appeal, his action is final (subject, of course, to his future -action based'on changedconditions*) ’ and thereafter no question cán arise concerning the basis of his*-action i • We only have held that if a claimant is removed from the rolls for- áid*624to dependent children, by the Director of, Welfare, and takes an appeal, then, if at the hearing the claimant produces credible, competent, substantial evidence sufficient to make a prima facie case of physical incapacity, the burden of going-forward with the evidence to show his physical capacity to.engage in gainful activity shifts to the Division of Welfare; and that the Director of Public Health and Welfare must make his, decision upon. consideration of. all the competent evidence produced at-the hearing,' . ...
Appellant also complains .of our- rulings that the rules of evidence as-applied incivil eases, govern proceedings-in public assistance appeals hearings; and that medical reports stating facts are admissible under the Uniform Business Records as Evidence Law (Sec’s. 490.660-490.690.) ; saying that compliance with such requirements would impose- too great a burden, on the Division of Welfare. As to the first complaint, it is sufficient to say that inadmissible evidence is not substantial evidence, which, as we pointed out, is necessary to sustain a decision. Of course, this does not mean that any case will be reversed fo.r improper .admission of. evidence. Instead, the court (as authorized iniall non jury cases by Section 510.310) will consider all the evidence duly preserved (Whether admitted or not),,which it finds to be admissible, and. decide the case, on such evidence.
As to the'latter complaint, we think appellant overestimates th.e supposed difficulties .of making a proper showing under the Uniform Business Records Act. (For a discussion of essential requirements see Hospital Records and “The Business'Records as Evidence Law” — Caruthers and Gilcrest, 6 St. Lo.uis Bar Journal 39, Oct. 1-955.) Appellant says it cannot comply with these requirements without having as witnesses the examining doctor or his employee who prepared the report. Of course, the- report must be identified by someone before it is admissible and Section 490.680 makes sufficient the identification by a custodian or other qualified witness who testifies to its identity and mode of its preparation; and it is then only necessary also to show that it was made in the regular course of business a-t or near the time-of the examination. Certainly this does not require., the doctor who made the -report to b.e a witness, as provision is specifically made for -any. qualified'witness [642] to testify to the essential facts and this could be done by deposition, or-settled at a'pretrial hearing. -Appellant argues that we should hold this report admissible under the exception to the hearsay rule.described in Long v. United States, 59 Fed. (2d), l.c. 603' and seems to have the'idea that, such a' ruling would remove all requirements- of identification and showing ats.to preparation. However, the Business Records Act recognizes and .is based on the- very exception to the hearsay rule for which appellant contends;-but it broadens its'application and makes the.-requirements-for identification and. admissibility simple, definite and certain. (See 9 Uniform Laws. Ann. 385;. 20 Am. Jur. 88,1, Sec. *6251043 note 8 and cumulative supplement thereto; 5 Wigmore on Evidence, 3rd Ed. 361, See. 1520.) "A writing standing alone does not of itself constitute evidence; it must be accompanied by competent proof of some sort from which the jury can infer that it is authentic and that it was executed or written by the party by whom it purports to be, unless such facts are admitted by the adversary”. (20 Am. Jur. 776, See. 922.) Thus in holding the Business Records Act applicable, we really are holding the report admissible under the exception to the hearsay rule which appellant invokes. That Act provides the requirements for admitting reports admissible under such exception; and it would not simplify matters to say it is an official report. (See discussion of necessary showing for introduction of official reports in Snider v. Wimberly, 357 Mo. 491, 209 S. W. (2d) 239; 5 Wigmore 517-524, Sec’s. 1633-1633a.) In view of the statement of Wigmore (Sec. 1520) that the reason for the Uniform Act was "the application of this Exception had gradually developed a mass of detailed petty limitations that have no relation to the practical trustworthiness of the documents offered”, our view is that it prevents rather than creates difficulties, for appellant, to hold that the Business Records Act is applicable to such medical reports.
The motion for rehearing is overruled.
All concur.